Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: September 8, 2021

HK OK OK OK OK KK Kk Kk kK Kk kk ok Kk OK OK KOK OK OK OK

KIMBERLY MARTIN, * No. 19-1661V
*
Petitioner, * Special Master Sanders
V. *
* Stipulation for Award; Influenza
SECRETARY OF HEALTH ** (“Flu”) Vaccine; Shoulder Injury
AND HUMAN SERVICES, * Related to Vaccine Administration
* (“SIRVA”)
Respondent. **

HK OK OK OK OK KK Kk Kk kK Kk kk ok Kk OK OK KOK OK OK OK

John R. Howie, Jr., Howie Law, PC, Dallas, TX, for Petitioner.
Traci R. Patton, United States Department of Justice, Washington, DC, for Respondent.

 

DECISION!

On October 25, 2019, Kimberly Martin (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34
(2012); Pet. at 1, ECF No. 1. Petitioner alleged that the influenza (“flu”) vaccine she received on
October 26, 2016, caused her to sustain a shoulder injury related to vaccine administration
(“SIRVA”). Pet. at 1. Petitioner further alleged that she experienced the residual effects of her
injury for more than six months. Stip. at 1, ECF No. 26.

On September 7, 2021, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. /d. at 2. Respondent “denies that
[P]etitioner sustained a SIRVA, as defined in the Table; denies that the vaccine caused
[P]etitioner’s alleged shoulder injury, or any other injury; and denies that her current condition is
a sequelae of a vaccine-related injury.” /d. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. /d. I find the stipulation reasonable and adopt it as the decision of
the Court in awarding damages, on the terms set forth therein.

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
The parties stipulate that Petitioner shall receive the following compensation:
A lump sum of $20,000.00 in the form of a check payable to [P]etitioner.
This amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a)[.]
Td.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. *

IT IS SO ORDERED.
s/Herbrina D. Sanders

Herbrina D. Sanders
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

KIMBERLY MARTIN,

Petitioner, No. 19-1661V

Special Master Sanders
ECF

Vv.

SECRETARY OF HEALTH AND HUMAN
SERVICES,

Ne Ne Ne Ne ee ee ee ee ee ee”

Respondent.

 

STIPULATION

The parties hereby stipulate to the following matters:

1. Kimberly Martin, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received the flu vaccination in her left arm on October 26, 2016.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of receiving the flu vaccine within the Table time frame,
and that she experienced residual effects of this injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
6. Respondent denies that petitioner sustained a SIRVA, as defined in the Table; denies
that the vaccine caused petitioner’s alleged shoulder injury, or any other injury; and denies that
her current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue a
lump sum of $20,000.00 in the form of a check payable to petitioner. This amount represents
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 of this Stipulation, and any amounts awarded
pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12, The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the moncy provided
pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§§ 300aa-15(g) and (h).

13. In retum for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions, causes of action (including
agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever
kind or nature) that have been brought, could have been brought, or could be timely brought in
the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42
U.S.C. § 300aa 10 et seq., on account of, or in any way growing out of, any and all known or
unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or
alleged to have resulted from, the flu vaccine administered on or about October 26, 2016, as
alleged by petitioner in a petition for vaccine compensation filed on October 25, 2019, in the
United States Court of Federal Claims as petition No. 19-1661V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

 
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner to suffer an injury
contained in the Vaccine Injury Table, a shoulder injury or her current disabilities, or any other

injury or condition.
18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

 

PETITIONER:
‘ -”-
On ty
ERLY

ATTORNEY OF RECORD FOR AUTHORIZED REPRSENTATIVE
PETITIONER: OF THE ATTORNEY GENERAL:
JOHN HOWIE, JR. HEATHER L. PEARLMAN

Hi LAW, P.C. Deputy Director

2608 Hibernia Street Torts Branch
Dallas, TX 75204 Civil Division

(214) 622-6340 U.S. Department of Justice
(214) 622-6341 P.O. Box 146
E-mail: jhowie@howielaw.net Benjamin Franklin Station

Washington, DC 20044-0146
AUTHORIZED REPRESENTATIVE ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH RESPONDENT:
AND HUMAN SERVICES:
ry Nes CP enw tn —

TAMARA OVERBY TRACI R. PATTON
Acting Director, Division of Injury Assistant Director
Compensation Programs (DICP) Torts Branch
Healthcare Systems Bureau Civil Division

Health Resources and Services Administration U.S. Department of Justice
U.S. Department of Health and Human Services _ P.O. Box 146

5600 Fishers Lane, 08N146B Benjamin Franklin Station
Rockville, MD 20857 Washington, DC 20044-0146

Tel: (202) 353-1589
E-mail: Traci.Patton@usdoj.gov

Dated: 609/07